Citation Nr: 0913571	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-40 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

Entitlement to service connection for claimed hypertension.  

Entitlement to service connection for claimed diabetes 
mellitus, type II.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to January 
1972.  He is shown to have served in the Republic of Vietnam 
from November 1970 to November 1971.  His decorations 
included the Vietnam Campaign Medal with 60 device.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
issued by the RO.  

The Board remanded the case in October 2007 to the RO for 
additional development of the record.  

The Veteran also testified at a hearing at the RO in March 
2006.  The transcript of this hearing is on file.  


FINDINGS OF FACT

1.  The Veteran is shown to have exhibited elevated blood 
pressure readings prior to entering service.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to increased blood pressure readings or 
untreated hypertension in service or a diagnosis of essential 
hypertension until several years thereafter.  

3.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of his period of active 
service that included duty in the Republic of Vietnam.  

4.  The Veteran currently is not shown to have a diagnosis of 
diabetes mellitus, type II that can be causally linked to any 
event or incident of his period of active service or claimed 
exposure to Agent Orange during his active duty in the 
Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by hypertension is 
not shown to be due to disease or injury that was incurred in 
or aggravated by active service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).  

2.  The Veteran is not shown to have disability manifested by 
diabetes mellitus, type II that is due to disease or injury 
that was incurred in or aggravated by active service, that 
can be presumed to have been incurred therein or that can be 
presumed to be due to Agent Orange exposure in the Republic 
of Vietnam.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

With respect to the instant claim of entitlement to service 
connection, the requirements of VCAA have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  

VA notified the Veteran in October 2007 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claims decided in the 
decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the service treatment records, along with post-service 
private and VA treatment records, have been obtained and 
associated with the claims file.  

The Veteran was also recently afforded a September 2008 VA 
examination.  The October 2007 correspondence also provided 
notice of the type of evidence necessary to establish 
disability ratings and effective dates.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and assist the appellant 
pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio.  


Factual Background

The Veteran asserts that his hypertension is directly related 
to the "constant anxiety" experienced during service.  He 
also asserts that his blood pressure problem is secondary to 
diabetes mellitus.  See VA Form 21-4138, dated in May 2003.  

Concerning his claimed diabetes mellitus, the Veteran 
testified in March 2006 that he had been treated for this 
disorder since 2005.  See page two of transcript.  He asserts 
that his diabetes mellitus is due to being exposed to Agent 
Orange while serving in the Republic of Vietnam.  See July 
2004 VA Form 21-4138.  

The service treatment records include a Report of Medical 
Examination (pre-induction) dated in October 1969, which 
includes blood pressure readings of 160/100 and 154/90.  
Significantly, he was noted to have a missing second toe on 
the right foot that had been lost in an earlier accident.  

The service treatment record is negative or complaints or 
findings referable to elevated blood pressure readings or a 
diagnosis of essential hypertension.  

A Report of Medical Examination (for the enlistment in 
National Guard) dated in March 1972, approximately two months 
following the Veteran's discharge from active service, 
includes a recorded blood pressure reading of 140/88.  The 
Veteran indicated at that time he had or had had high blood 
pressure.  

The postservice medical records include a private clinical 
report from a period of hospitalization dated in March 1979 
showing elevated blood pressure readings (160/104 and 
160/110).  A history of untreated hypertension was reported 
at that time.  

A February 1982 VA hospital summary includes a diagnosis of 
essential hypertension.  On examination, his blood pressure 
readings were noted to be consistently around 140/110.  He 
also was noted to have had a missing second toe on his right 
foot that was reported to have been lost when he "stepped on 
a land mine in Vietnam."  

A May 1984 private medical record shows that blood pressure 
testing revealed a finding of 120/100.  

A September 1988 VA discharge summary includes a diagnosis of 
hypertension.  A September 2000 VA outpatient medical record 
includes a diagnosis of hypertension, not otherwise 
specified.  

A September 2001 VA outpatient medical record notes that the 
Veteran was taking Lisinopril.  

An undated VA Agent Orange registry form includes a reference 
to a diagnosis of diet-controlled diabetes.  

The report of a VA examination conducted in May 2005 shows 
that the Veteran provided a history of diabetes mellitus, 
type II since 1972.  He also provided a history of 
hypertension.   The examiner identified medical findings of a 
161 serum glucose level in 2002 and a 1986 urinalysis showing 
3+glucose.  

The Veteran's blood pressure reading was 186/112 at the time 
of the examination.  The examiner commented that the evidence 
available to him was inadequate to establish a diagnosis of 
diabetes mellitus, type II.  He requested that a two-hour 
glucose tolerance test be scheduled.  He added that, based on 
the medical records available to him for review, it did not 
appear that the Veteran had diabetes mellitus.  

An August 2005 VA examination shows that the examiner, who 
examined the Veteran in May of that year, opined that it was 
less likely than not that the Veteran had diabetes mellitus 
after reviewing the results of a July 2005 two-hour glucose 
tolerance test.  

The report of an April 2006 VA examination shows that the 
examiner had an opportunity to review the Veteran's claims 
folder.  He reported being diagnosed with diabetes mellitus, 
type II approximately 15 years earlier.  He also informed the 
examiner that, at a VA Agent Orange examination about 5 years 
earlier, he had been diagnosed with diet-controlled diabetes.  

The Veteran denied taking medication for diabetes mellitus.  
He also reported having a history of hypertension since 1972, 
but denied being treated until 1980.  He had some shortness 
of breath, but denied chest pain.  He had no coronary artery 
disease.  

The examination showed blood pressure readings of 182/100, 
180/100 and 182/98.  Hypertension was diagnosed.  Referencing 
a February 2006 fasting glucose test finding, which he 
described as well below normal limits, the VA examiner opined 
that the Veteran did not have diabetes mellitus, type II.  

Concerning the diagnosed hypertension, the VA examiner 
observed that the Veteran had exhibited elevated blood 
pressure readings in 1969, which he added were consistent 
with a diagnosis of hypertension.  The examiner added that 
there was not sufficient evidence of record to suggest that 
the Veteran's military service aggravated the Veteran's 
hypertension beyond its normal progression.  

The Veteran was most recently afforded a VA examination in 
September 2008.  The examiner had an opportunity to review 
the claims folder and commented that there was no treatment 
for elevated blood pressure in the service treatment record.  
The examiner did note the October 1969 blood pressure 
findings of 160/00 and 154/90  

The Veteran was noted to not have any known coronary artery 
disease or chest pain.  He reported having intermittent 
shortness of breath.  The recorded blood pressure readings of 
163/90, 161/96 and 158/94.  Hypertension, on medication, was 
diagnosed.  

The VA examiner opined that there was evidence in the record 
to clearly and unmistakably show that hypertension existed 
prior to the Veteran's entrance into active service.  She 
added that there was no clear and unmistakable evidence that 
the blood pressure increased in severity during or as a 
result of active service.  To this, the examiner referenced 
the March 1972 blood pressure reading of 140/88, noting that 
it was lower than the findings recorded in October 1969.  


Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
5that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

If a pre-existing disorder is "noted" on entering service, 
the veteran has the burden of showing an increase in 
disability during service.  If the veteran meets that burden 
and shows that an increase in disability occurred, the burden 
then shifts to the government to show that any increase was 
due to the natural progress of the disease.  Wagner, 370 F.3d 
at 1096.  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Also, intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

All veterans who served on the land mass of the Republic of 
Vietnam are presumed to have been exposed to herbicide 
agents, including Agent Orange.  Diabetes mellitus, type II 
is among the diseases the Secretary of VA has determined is 
associated with herbicide exposure.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  


Analysis

Hypertension

The service treatment records reflect that elevated blood 
pressure readings were recorded in connection with an October 
1969 preinduction examination, but a diagnosis of 
hypertension was not noted as part of the examination report.  
Because hypertension was not "noted" at the time of service 
entrance examination, the Veteran to this extent is entitled 
to the presumption of sound condition at entry into service.  
38 U.S.C.A. § 1111.  

Moreover, there is no medical evidence showing any recorded 
elevated blood readings or other finding referable to a 
diagnosis of hypertension during service.  A VA medical 
reviewer recently observed in this regard that a blood 
pressure reading of 140/88 recorded in connection with a 
National Guard examination in March 1972 was actually lower 
than the earlier findings recorded in October 1969.  

There likewise is no showing that the Veteran was treated for 
high blood pressure during service.  While he now asserts 
that his blood pressure was "sky-high" and was to have been 
treated prior to his service discharge, these lay statements 
are of limited probative value as they are inconsistent with 
the actual medical evidence from that time.  

The Veteran initially reported having a history of untreated 
hypertension when hospitalized in 1979, but the Board finds 
that his recorded statements on the whole during his period 
are not shown to be of limited credibility for the purpose of 
establishing reliable medical information.  

This is reflected by the history apparently related by the 
Veteran while hospitalized in 1982 that he had lost the 
second toe of his right foot due to land mine incident in the 
Republic of Vietnam.  As with his elevated blood pressure 
reading, the examination prior to service recorded that the 
second toe of his right foot was missing and had been lost 
due to an earlier event.  Thus, without other supporting 
evidence, the Veteran's statements alone provide no basis for 
relating the onset of the untreated hypertension back his 
time in service.  

This recorded finding recorded shortly after service also 
does not serve to establish that hypertension had been 
manifested to a degree of 10 percent or more during the one 
year presumptive period after service.  While the Veteran 
reported having or having had high blood pressure at the time 
of that examination shortly after service, he is not shown to 
have the requisite medical expertise to establish a diagnosis 
of hypertension in service or during the first year 
thereafter.  In fact, the underlying basis for his history is 
not clear from the record.  

The medical record, on review, does not show treatment for or 
a diagnosis of hypertension until the late 1970's or early 
1980's.  The veteran also has submitted no competent evidence 
to show that the currently diagnosed hypertension was 
causally linked to a documented event or incident of his 
period of active service on the basis of incurrence or 
aggravation.  Without such supporting evidence, the Board 
must find that the competent evidence preponderates against 
the claim.  

Therefore, absent competent evidence to support the Veteran's 
lay assertions, service connection for hypertension must be 
denied.  


Diabetes Mellitus type II

While acknowledging that an undated VA Agent Orange registry 
treatment record includes a diagnosis of diet-controlled 
diabetes, the Board finds that the preponderance of the 
evidence is against finding a current diagnosis of diabetes 
mellitus.  

The VA examiner who conducted the May 2005 examination, in 
August 2005, after reviewing glucose tolerance testing, that 
it was less likely than not that the Veteran had diabetes 
mellitus.  On VA examination in April 2006, the examiner also 
opined that the Veteran did not have diabetes mellitus, type 
II.  

The Veteran's claim of entitlement to service connection for 
diabetes mellitus type II thus fails on the basis that the 
preponderance of the competent medical evidence is against 
finding that the appellant currently suffers from diabetes 
mellitus.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the Veteran asserts that he has diabetes mellitus 
due to in-service exposure to Agent Orange, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion to establish a medical 
diagnosis or a competent statement regarding a question of 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching these decisions the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims.  As such, the benefit-of-the-doubt rule is not 
applicable in this case.  38 U.S.C.A. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for hypertension is denied.  

Service connection for diabetes mellitus, type II is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


